Citation Nr: 1646341	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent. 

2.  Entitlement to an initial evaluation for service-connected limitation of extension of the left knee and leg in excess of 10 percent prior to April 23, 2012 and in excess of 30 percent from April 23, 2012, to November 9, 2015.

3.  Entitlement to an initial compensable evaluation for service-connected limitation of flexion of the left knee and leg prior to September 7, 2010 and in excess of 10 percent from September 7, 2010, to November 9, 2015.

4.  Entitlement to an initial rating in excess of 30 percent for service-connected total knee replacement, left knee, from January 1, 2017.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969 and from March 1973 to January 1975.  Among other medals, the Veteran is in receipt of the Purple Heart Medal, the Combat Action Ribbon, and the Bronze Star with combat "V."  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at a Board hearing via videoconference in September 2015.  A transcript of that hearing has been associated with the electronic claims file.

This case was before the Board in December 2015 when it was remanded for additional development.

Thereafter, in a February 2016 rating decision, the RO recharacterized the service-connected left knee disability as total left knee replacement.  The RO assigned a 100 percent total rating, effective November 9, 2015.  A 30 percent rating was assigned from January 1, 2017, and the ratings for left knee limitation of extension and flexion were effectively discontinued from November 9, 2015.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains additional VA treatment records, but otherwise contains documents duplicative of what is in VBMS or documents irrelevant to the claims on appeal.

The left knee issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period of the appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity; the evidence does not show an inability to establish and maintain effective relationships or neglect of personal appearance and hygiene,; suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired thinking or judgment, or symptoms of such severity, frequency, and duration as to equate to deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the increased rating issue decided herein, a letter dated in May 2013 contained the necessary notice.  Additionally, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  A December 2015 VA examination is adequate as the examiner reviewed the relevant medical history, considered the Veteran's lay history, and provided the relevant information to properly rate the service-connected disability.  

Most recently, as directed by the 2015 Board remand, VA treatment records were obtained and a letter was sent to the Veteran regarding releases for private medical records.  Also, as directed by the 2015 Board remand, the Veteran was afforded an appropriate VA examination for his PTSD.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Discussion of the Veteran's September 2015 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein was identified at the hearing.  The Veteran was asked about the nature and severity of his PTSD in accordance with the rating criteria.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently in receipt of an initial 50 percent rating for PTSD, effective June 14, 2010.

Following service, medical records dated through June 2010 are negative for complaints or findings of PTSD.  A June 2010 VA record noted the Veteran reported a depressed mood.  Mental status examination showed the Veteran was alert and fully oriented and was casually dressed and groomed.  There was adequate judgment and insight.  There was normal speech and there was no evidence of an impaired thought processes.  The GAF score was 55, which indicates more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

An August 2010 VA examination report notes the Veteran's complaints of depression, anxiety and sleep disturbance.  He reported that he was employed as a Dean of Students at a high school for the past 10 years, and had missed work approximately two to three times a month.  The Veteran denied receiving any psychiatric treatment.  He stated that he had been married five times, but had been single since 2006.  He did not speak to his three children and was indifferent to his sisters, but did speak to his mother twice a year.  He reported that he had a girlfriend.  On mental status examination, thought process and communication were not impaired.  The Veteran denied experiencing any delusions or hallucinations; he had no current suicidal or homicidal ideation.  There was no evidence of or report of inappropriate behavior.  There was no evidence of memory loss.  The examiner opined that the Veteran was capable of completing activities of daily living and maintaining personal hygiene.  The Veteran reported experiencing a single panic attack in 2001.  He denied having any impaired impulse control.  He reported waking up three to four times per night.  The diagnosis was PTSD.  The examiner assigned a GAF score of 70, which contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

A May 2012 VA PTSD examination report notes findings of depressed mood, anxiety, suspiciousness, chronic sleep impairment and the use of alcohol to help him sleep, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation but no current plan.  The Veteran denied receiving any treatment for PTSD since his 2010 VA examination.  The examiner opined that the Veteran was capable of managing his financial affairs.  The Veteran stated that he was still employed but planned on retiring in June of 2012 from his position as a principal.  His hobbies included some interest in sports, traveling, and going out to dinner with his wife.  He had remarried, but was experiencing some stress in his relationship with his wife.  He had stopped talking to his mother, but did have a best friend who was also a veteran.  He reported being a loner, not liking crowds or social events.  The examiner assigned a GAF score of 60, which reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner also opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

In a May 2012 statement (received in May 2013), the Veteran's co-worker praised the Veteran for being one of the "best administrators" with whom he had ever worked.  He also reported witnessing the Veteran's depression and saw him crying while having a flashback.

VA outpatient treatment records dated in 2012 note that the Veteran was having an "issue" with his wife because of his desire to move.  He denied suicidal ideation.

In a July 2013 statement, the Veteran reported that he retired in December 2012 and moved to Florida.  He stated that a friend (also a veteran) suggested that he get a dog.  The Veteran adopted a rescue dog, which brought him some comfort. 
 
A November 2013 VA psychiatric assessment notes the Veteran's complaints of depression, anxiety, low energy and nightmares.  He denied suicidal ideation or plan.  He reported marital problems, which his wife attributed to PTSD.  He reported drinking two shots of whiskey each night to help with his anxiety.  He denied any legal problems.  He reported attending only two therapy sessions in the past and denied taking any psychiatric medication.  On examination he was oriented time three.  The Veteran was well-groomed and dressed appropriately.  He had appropriate response, and maintained eye contact.  He was cooperative and able to focus and concentrate.  Comprehension was intact, and language was adequate, simple, fluent and coherent.  The Veteran had insight with intact judgment.  Memory was intact.  There was no evidence of hallucinations or delusions.  The examiner assigned a GAF score of 65, reflecting some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Medication was prescribed and the Veteran agreed to attend therapy.

In a November 2013 statement, a VA physician stated that she reviewed the Veteran's treatment records and noted that he "has multiple issues that affect his ability to stay employed and have social contact of any kind.  He exhibits PTSD symptoms which include isolation, vigilance, startled response, depression and anger issues."  The physician also noted that the Veteran's wife report that "he is hypervigilant when they go out in public.  He always sits with his back to the wall near a door for easy escape and is paranoid about people around him looking to see if they have weapons or for anything that could be used as a weapon."  She concluded that the Veteran "should be considered totally and permanently disabled.  He is not able to be gainfully employed and failure to acknowledge this could result in serious health related problems for this veteran."

In a December 2013 VA record, the Veteran reported low energy and motivation and marital issues.  He reported chronic issues of hypervigilance, anxiety, depressed mood, and nightmares.  He had been married six times and divorced five times.  He was not in contact with any of his children, and his support system was the church.  His hobbies included spending time with his dog, scuba diving, writing, and photography.  He denied any current or history of suicidal or homicidal ideations.  The examiner found the Veteran alert, oriented, and cooperative.  Grooming and appearance were appropriate.  Speech was coherent and goal directed.  

In January 2014 VA records, the Veteran reported being stressed and depressed due to marital issues.  The Veteran was alert, oriented, and well-groomed.  There was a depressed mood and the Veteran was not sleeping well.  There was also anxiety, relational conflict, and emotional numbness.  There was a linear and goal directed thought process.  There was fair judgment and insight with intact recent and remote memory, and attention and concentration.  In March 2014 VA records, the Veteran reported additional marital difficulties.  He continued to struggle with anger, anxiety, and mood issues.  He was highly irritable.  Sleep was still a major issue due to distressing dreams and nightmares.  The examiner found the Veteran alert, well-groomed, and fully oriented.  The Veteran was also depressed with anxiety and isolated to avoid crowds.  He had limited social interaction.  There were linear and goal-directed thoughts, and intact judgment, insight, recent and remote memory, and attention and concentration.  In April 2014 VA records, the Veteran was casually dressed and well groomed.  There was normal speech.  

In an August 2014 VA record, the Veteran reported he was irritable with a short fuse.  He was well-groomed and oriented to all spheres.  There was no slurring of speech and linear and goal directed thought process.  There was intact judgment, insight, recent and remote memory, and attention and concentration.  There were no hallucinations or delusions, although the Veteran was depressed and anxious with an irritable mood.  In a November 2014 VA record, the Veteran reported he was not sleeping well.  He was still struggling with his PTSD symptoms.  He reported a short fuse, depression, isolation, and being easily frustrated.  He has been having marital issues - they had been married three years and he missed living alone.  Examination showed the Veteran was well-groomed and well-nourished.  He was oriented to all spheres.  There was depression and anxiety, but no slurring of speech, and linear and goal-directed thought process.  There was intact judgment, insight, recent and remote memory, and attention and concentration.  

In a January 2015 VA record, the Veteran reported he did not want to treat his anxiety or depression as he felt like a guinea pig on the medications.  He wanted a pill to help with sleeping.  In other January 2015 records, the Veteran reported he wakes five to six times per night ruminating about his current divorce.  In a January 2015 psychiatry evaluation, the Veteran reported he and his sixth wife have been at odds and fighting.  His current complaints included depressed mood, tearfulness, decreased sleep, decreased concentration, decreased interest, feelings of helplessness, significant anxiety, major stress/trauma, nightmares, and hyperstartle response.  The Veteran also reported he enjoys spending time with close friends, walking his dog, and fishing.  He went to church every Sunday.  Mental status examination noted the Veteran was casually dressed and well-groomed.  He had normal speech, although he was depressed and anxious.  He had goal directed thought process and no suicidal or homicidal ideations.  There was fair insight and judgment and intact impulse control.  The Veteran was alert and fully oriented with good memory.  

VA treatment records show that in February 2015, the Veteran did not feel depressed and did not want therapy.  The examiner noted the Veteran was alert and fully oriented, with appropriate behavior.  He was casually dressed and groomed.  There was normal speech with intact judgment and insight.  He denied suicidal and homicidal ideations.  A GAF score of 65 was assigned, which contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

In a March 2015 VA record, the Veteran reported he enjoyed spending time with his dog and had some support from a neighbor.  There was no tearfulness, hopelessness, or hallucinations.  The Veteran denied any suicidal or homicidal ideations, intent, or plans.  Examination showed the Veteran was well-groomed, casually dressed, and cooperative.  There was normal speech, and thought process.  There were no suicidal or homicidal ideations, but there was depressed and anxious mood.  The Veteran had fair insight and judgment with intact impulse control.  The Veteran was alert, attentive, and fully oriented with a good memory.  

In June 2015 VA records, the Veteran reported he continued to feel depressed, anxious and have nightmares, intrusive thoughts and insomnia.  He reported that he enjoyed spending time with his dog and that he has some support from a neighbor.  He denied suicidal and homicidal ideations.  Upon examination, the Veteran was casually dressed, well-groomed.  There was a depressed and anxious mood.  There was normal speech and goal-directed thought process.  There were no suicidal or homicidal ideations.  There was fair insight and judgment and intact impulse control.  The Veteran was alert, attentive, and oriented.  

The Veteran testified during a September 2015 Board hearing that he stopped taking his depression medication because it caused additional stress and anxiety.   He also stated that his PTSD had gotten worse since his last examination.

An October 2015 VA treatment record notes the Veteran's frustration that his psychiatric medication was not helping him.  He stated that he was skeptical of therapy, but was willing to try another therapist.  He stated that he met with other veterans in the community that had supportive family and friends.  He did not want to discuss his memories of combat; he just wanted help with his depression.  On examination, there was no evidence or complaint of any manic or psychotic symptoms.  Appetite and energy were "okay."  He had no complaints of hopelessness or hallucinations.  He denied any suicidal or homicidal ideations, intent, or plans.  The examiner noted that the Veteran continued to have mood symptoms but did not wish medication management to treat his depression and PTSD.  An October 2015 follow-up telephone report notes that the Veteran declined regular therapy sessions, but was willing to come in every couple of months.  He stated that he had learned to live with his symptoms.  He reported a surge of anxiety at the time of his divorce but that had improved.  He agreed to call in February 2016.

During a December 2015 VA examination, the Veteran reported that he was going through a divorce.  He reported spending his days with his dog, either at the beach or at home, and watching TV.  He denied having any friends.  He stated that a member of the Marine Corps League visited him once a week, and they drank a couple of beers together.  He also reported that he had a neighbor who grocery shopped for him.  He reported that he had stopped going to counseling.  On examination, psychological testing revealed over-reporting of symptoms, making the results invalid.  The examiner stated that the Veteran:

endorsed an unusually high number of unusual symptoms, significantly more than are endorsed by individuals with genuine, severe psychopathology.  While it may be that the over-reporting, or exaggeration of the current symptom picture, is an expression of distress, and/or a "cry for help," it is also possible that the results are a reflection of secondary gain motivations.  Therefore, interpretation of the clinical scales was not conducted.  The presence of over-reporting does not necessarily indicate that genuine symptoms are not present, but that the presence of over-reporting on objective, standardized assessment instruments makes it difficult to determine which symptoms are present, their frequency, and their level of severity.  Objective evidence of over-reporting of symptoms raises questions about the reliability of the veteran's self-report concerning his/her symptoms and level of functional impairment. 

The examiner noted that the Veteran was dressed appropriately in casual attire, with good hygiene and grooming.  He was oriented times three.  Mood was highly dysphoric and affect was irritable.  Speech and language were normal.  Movements were normal.  Thoughts were logical and goal directed.  No inappropriate behavior, hallucinations, or delusions were noted.  Memory, attention and concentration were without obvious impairment.  The Veteran denied suicidal and homicidal ideation.

The Veteran failed to respond to a December 2015 request for evidence.  In a September 2016 Informal Hearing Presentation, his representative stated that this appeal had been fully developed and was ready for adjudication.  

Based on the above, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted at any time during the appeal period.  This conclusion is based on the Board's finding that at no point during this appeal did the severity of the Veteran's disability most closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

The Board notes that the record is replete with evidence of deficiencies in the Veteran's mood as he has been consistently depressed, anxious, and irritable throughout the appeal period.  Additionally, he had been married and divorced six times, does not speak to his children, and has no relationship with his mother.  This indicates some impairment in family relations.  The evidence also shows, however, that the Veteran does not have impairment in judgment or thinking.  The 2010 and 2015 VA examinations note an unimpaired, logical, and goal-directed thought process with intact judgment.  VA records dated in 2013, 2014, and 2015 all indicate a normal, linear, logical, or goal-directed thought process and fair or intact judgment.  Next, the evidence does not show an inability to establish and maintain effective relationships.  Although the Veteran has been married and divorced six times and has not contact with his children or mother, he retains at least some friendships, either with a veteran best friend or a neighbor.  This show a significant difficulty with relationships, but not an inability.  

Regarding the symptoms that are indicative of a higher evaluation, the VA treatment records indicate that the Veteran has consistently denied suicidal ideations.  Although there was one report of a suicidal ideation, the rest of the evidence of record demonstrates that this was not a present thought.  Veteran's speech has been noted as normal throughout the appeal period.  Additionally, he does not have impaired impulse control or obsessional rituals.  The Veteran has always been found to be fully oriented and has at no point neglected his personal appearance and hygiene.  At each VA examination and in the VA treatment records, it is noted that the Veteran was casually but appropriately dressed and groomed.  

Although the Veteran has near-continuous depression, it has not affected his ability to functional independently, appropriately, and effectively.  Rather, he has reported attendance at church, engaging in hobbies, and taking care of his dog, and the examiners have noted there is no inappropriate behavior.  Further, as noted above, the Veteran's hygiene has not suffered.  Moreover, the 2015 VA examiner noted that the Veteran appeared to be over-reporting his symptoms at and the time of examination.  This is reflected in the discrepancy between the outpatient treatment records and examination report.  Finally, taken together, the symptoms experience by the Veteran are not of the frequency, severity, or duration to equate to the 70 percent rating criteria. See Vasquez-Claudio, supra. The Board thus finds that the evidence of record does not support the assignment of a disability rating of 70 percent.

The Board has also considered the GAF scores of record, which range from 60 to 70 and indicate no more than mild to moderate impairment.  These do not mandate a 70 percent evaluation. 

In reaching this conclusion, the Board has also considered the November 2013 VA physician's opinion noted above.  However, there is no indication that the physician is a mental health professional, or that she examined the Veteran after a complete review of the entire claims file, which would include a review of symptoms that do not support a finding of total occupational and social impairment.  The opinion is not outweighed by those of the three VA examiners who provided opinions supported by evidence as noted above.  In short, the November 2013 opinion is not supported by the qualitative descriptions of the Veteran's symptomatology as discussed above. 

For all the foregoing reasons, the Veteran's claim for an initial rating in excess of 50 percent for PTSD must be denied.  See Fenderson, supra.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, all PTSD symptoms that affect occupational and social functioning are contemplated by the rating criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


REMAND

Further development of the remaining issues is required.  In this case, the Veteran underwent left knee surgery (conversion unicompartmental arthroplasty to a posterior stabilized total knee replacement) in November 2015.  Thereafter, in December 2015, the case was remanded for a VA examination.  In January 2016, the Veteran was provided a VA examination of the left knee.  The Board finds this examination to be inadequate for rating purposes.  The examiner specifically stated that the Veteran was still under post-operative care; therefore, the examiner was unable to determine the residuals until at least six month post-operation (May 2016).  No follow-up examination was scheduled.

Moreover, although the VA examiner noted range of motion from 0 degrees of extension to 90 degrees of flexion and pain on weightbearing, it is not clear whether the range of motion noted was active or passive range of motion, in weight bearing or non-weightbearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint).  Additionally, the right knee joint range of motion measurements were not taken.

Because the current 100 percent rating is in effect until January 2017, these issues must be held for consideration until that time.  At that time, up to date treatment records should be obtained and an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  After January 1, 2017, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since January 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Also contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the current severity of his service-connected left knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examinations must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the knees.  Ranges of motion in active motion, passive motion, weight-bearing, and non-weightbearing, for the right knee and left knee joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


